Citation Nr: 0944707	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome involving nerve root level L5-S1, initially 
evaluated with a 20 percent disability rating from 
February 27, 2002, 100 percent disabling rating from March 
25, 2003, and 20 percent disability rating beginning on May 
1, 2003.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


\

INTRODUCTION

The Veteran served on active duty August 1981 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for the 
Veteran's back disability and assigned a 20 percent 
disability rating beginning March 4, 2002.  

The RO later found clear and unmistakable error in the 
establishment of the 
March 4, 2002 effective date and established an earlier 
effective date of February 27, 2002 for the Veteran's back 
disability.

Also, in an April 25, 2007 RO decision, the RO granted the 
Veteran a temporary evaluation of 100 percent, effective 
March 25, 2003, based on surgery necessitating convalescence.  
A 20 percent evaluation was resumed May 1, 2003.  

In a May 2004 Form 9, the Veteran requested a Board hearing 
in Washington, D.C.  In March 2006, in a second Form 9, the 
Veteran stated that he did not want to have a Board hearing.  
For these reasons, the Veteran's hearing request appears to 
have been withdrawn.  38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  For the period from February 27, 2002 through March 24, 
2003, the Veteran's lumbar spine disorder is not productive 
of intervertebral disc symptomatology that is more than 
moderate in degree, and there is no indication of ankylosis, 
severe intervertebral disc syndrome or incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months.


2.  During the period beginning May 1, 2003, the severity of 
the Veteran's intervertebral disc syndrome is not more than 
moderate in degree, with forward flexion in excess of 30 
degrees, and there is no indication of ankylosis, or 
incapacitating episodes having a total duration of at least 
four weeks during the past twelve months.

3.  The Veteran has exhibited neurological symptomatology of 
the left lower extremity that is commensurate to slight 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for intervertebral disc syndrome for the period from 
February 27, 2002 through March 24, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45; 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5295 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for intervertebral disc syndrome beginning on May 1, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5295 (2002).

3.  The criteria for a separate 10 percent evaluation for 
left lower extremity radiculopathy, effective as of September 
23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The Courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.
He received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in January 2006.  He received VCAA 
notice on the fourth or fifth Dingess elements in March 2006.  
Both letters were sent to the Veteran before the second 
decision was issued by the RO that granted the Veteran's 
claim for service connection for his back disability and 
assigned a 20 percent disability rating.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private treatment 
records.  Additionally, the Veteran has been provided 
necessary examinations.  The Board acknowledges that the 
claims file was not available for review at the April 2004 
and July 2008 examinations.  

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  The Court, however, has never held that in every case 
an examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Court recently held that 
the absence of claims file review does not necessarily render 
an examination inadequate or reduce the probative value of a 
medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

The Board observes that the purpose of the April 2004 and 
July 2008 examinations was to determine the current severity 
of the Veteran's residual pain, nerve entrapment or neuroma.  
On review, the examination contains findings sufficient for 
rating purposes and an additional examination, to include 
claims file review, is not warranted.  The Board further 
notes that the VA examiner reviewed the Veteran's claims file 
during the January 2006 examination.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




II.  Entitlement to a Higher Initial Rating for 
Intervertebral Disc Syndrome.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Also, under this section, associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised on a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of bilateral rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  

Besides a 100 percent rating assigned for convalescence due 
to surgery, the Veteran's disability has been evaluated as 20 
percent disabling.  Specifically, a 20 percent evaluation was 
assigned from February 27, 2002, a 100 percent evaluation was 
assigned on March 25, 2003, due to surgery, and a 20 percent 
evaluation was again assigned beginning May 1, 2003.

The Board first notes that the Veteran's service treatment 
records show an extensive history of complaints of back pain 
and pain radiating down his left leg.  Following service an 
MRI showed broad based left central disc protrusion at L5-S1 
that represents a dics bulge or small focal disc herniation 
but does not appear to compress or displace it.  A January 
2001 private treatment record notes complaints of 
intermittent radiation down the left leg.  There was positive 
straight leg raising on the left with positive cross lateral 
straight leg raise on the right, suggestive of nerve 
impingement.  He was diagnosed with bilateral S1 
radiculopathies with only dysesthesias on the right and the 
left side with pain.  Private treatment records from May 2001 
to February 2002, show treatment for the Veteran's back 
disability.  He received epidural shots but continued to 
complain of pain in his back and left leg.  In February 2002, 
he was diagnosed with lumbar HNP L5-S1 with radiculopathy 
affecting the left lower extremity.  

From February 27, 2002 to March 24, 2003, the Veteran was 
treated for back and left leg pain.  In May 2002, the Veteran 
had positive straight leg raising on the left.  His physician 
said that they would proceed with a lumbar epidural steroid 
injection.  In October 2002, a private treatment record shows 
a diagnosis of left sciatic leg pain with known L5-S1 disc 
herniation.  On examination, the Veteran had positive 
straight leg raising on the left.  He had no focal motor, 
sensory or reflex findings.  In February 2003, the Veteran 
reported having a great deal of leg pain and that the 
epidural steroid injection did not cause any pain relief.  On 
exam, he had positive straight leg raising on the left and 
positive popliteal compression.  When he bent over to touch 
toes, he had leg pain.  He was diagnosed with lumbar HNP L5-
S1 with radiculopathy affecting the left lower extremity.  
The Veteran requested to have surgery.  

The Veteran received a 100 percent rating from March 25, 
2003, due convalescence due to surgery.  

In April 2004, the Veteran was afforded a QTC examination.  
Unfortunately, the Veteran's claims file was not available to 
the examiner for review.  Despite this, the examiner was able 
to examine the Veteran and provide a current diagnosis.  The 
Veteran explained that following service, he had pain in his 
back that slowly progressed down his left leg.  After all 
treatment failed, he had surgery.  The Veteran reported 
having pain of 8 out of 10, and pain was relieved by bed rest 
and medication.  Bending over caused pain as well as sitting 
or standing for periods of time.  The examiner noted that the 
Veteran stated that his disability does not cause 
incapacitation.  Functional impairment included bending, 
sitting, standing and lifting.  The condition resulted in 10 
days lost from work per year.  Upon examination, the Veteran 
complained of radiating pain on movement down the left leg 
with forward flexion of the back.  Muscle spasm was present 
on the lumbar paraspinals.  There was tenderness noted of the 
paraspinal musculature.  There was a negative straight leg 
raising on the right and negative straight leg raising on the 
left.  Flexion was to 40 degrees with pain beginning at 0 
degrees.  The examiner stated that the Veteran's pain was 
additional limited by pain and pain was the major functional 
impact.  It was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination.  There was no 
ankylosis of the spine and no signs of intervertebral disc 
syndrome present.  The peripheral nerve examination was 
within normal limits.  Neurological examination of the lower 
extremities revealed that motor and sensory function were 
within normal limits.  A lumbar spine X-ray report shows mild 
scoliosis, but otherwise normal.  The examiner diagnosed the 
Veteran with status post surgery, lumbar herniated disc with 
residuals of pain, radiculopathy, and decreased rotation of 
motion and that the X-ray report showed mild scoliosis. 

In January 2006, the Veteran was afforded a second QTC 
examination.  The Veteran reported that he had constant pain.  
He also noted stiffness and that he is unable to bend without 
pain and stiffness.  He also claimed to have weakness and 
that he was unable to perform heavy lifting.  The Veteran 
reported having incapacitating episodes as often as one time 
per year, which could last for 70 days.  Over the past year, 
the Veteran had one incident of incapacitation for a total of 
10 days.  The physician who recommended bed rest was Dr. P.  
The Veteran stated he is never pain-free.  Most of the time, 
he is able to function with medicines.  The condition results 
in one time lost from work per month.  Upon examination, the 
Veteran complained of movement down left sciatic nerve.  
Muscle spasm was absent.  There was tenderness noted on exam 
L4-5.  There was negative straight leg raising on the right 
and positive straight leg raising on the left.  There was no 
ankylosis of the spine.  Forward flexion was to 75 degrees 
with pain occurring at 75 degrees.  The joint function of the 
spine is additionally limited by pain.  It is not 
additionally limited after repetitive use by fatigue, 
weakness, lack of endurance or incoordination.  The examiner 
noted that he was unable to make a determination without 
resorting to speculation on whether pain, fatigue, weakness, 
lack of endurance and incoordination were additionally 
limiting the joint function in degrees.   There were signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Sensory deficit of left lateral leg and 
left dorsal foot at L5 and sensory deficit of the left 
lateral leg and left lateral foot at S1.  The intervertebral 
disc syndrome did not cause any bowel or bladder dysfunction 
or erectile dysfunction.  The X-ray report showed lumbar 
rotoscoliosis, convexity to the left.  The examiner diagnosed 
the Veteran with intervertebral disc syndrome involving nerve 
root level L5/S1.  

In July 2008, the Veteran was afforded a third QTC 
examination for his back disability.  Although the Veteran's 
claims file was not provided to the examiner, the examiner 
was able to examine the Veteran and provided a current 
diagnosis for the Veteran's back disability.  The Veteran 
reported having back pain that traveled to the hips and leg.  
The pain can be elicited from physical activity and stress.  
The Veteran reported that he had not been receiving treatment 
for his back disability.  The Veteran also reported that his 
condition has not resulted in any incapacitation.  The 
claimant reports an inability to sit, walk, or stand for 
prolonged periods and decreased rotation of motion.  Upon 
examination, there was no evidence of radiating pain on 
movement.  Muscles spasm was present as to the hips.  There 
was tenderness noted on examination as to the hips.  There 
was negative straight leg raising test on the right and 
negative straight leg raising test on the left.  There was no 
ankylosis.  Forward flexion was to 60 degrees.  The examiner 
noted that the joint function of the spine was additionally 
limited after repetitive use by pain, fatigue, weakness, lack 
of endurance, incoordination and pain but limited the joint 
function by 0 degrees.  The examiner found that there were no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Neurological examinations 
were within normal limits.  The July 2008 X-ray report showed 
scoliosis.  The examiner changed the Veteran's diagnosis from 
lumbar herniated nucleus pulposus to scoliosis with 
demineralization of LS spine.

The Veteran submitted documents of internet articles and 
other research in March 2006.  The document were provided by 
the Veteran primarily to show that his current disability was 
related to the Veteran's service. 

The Board first notes that the 2004 examiner and the 2008 
examiner both noted that there were no signs of 
intervertebral disc syndrome.  Both of these examiner, 
unfortunately, did not have the Veteran's claims file to 
review.  The 2006 examiner, who had access to the Veteran's 
claims file, diagnosed the Veteran with intervertebral disc 
syndrome.  The Board finds that the vast majority of the 
evidence shows a diagnosis of intervertebral disc syndrome, 
and therefore, the Veteran will continue to be rated under 
that disability.

In evaluating the above evidence, the Board has considered 
both the deleted and the current spine criteria.  However, 
there is no suggestion of severe degenerative disc disease 
(deleted Diagnostic Code 5293) before or after the Veteran's 
surgery.  All radiological and examination findings have 
indicated that the Veteran has dics findings that are no more 
than moderate in degree.  The Board notes that it could not 
apply the current criteria of Diagnostic Codes 5235-5243 
until September 26, 2003.  

In terms of the new criteria of Diagnostic Code 5243 for 
intervertebral disc syndrome, the Board finds no basis for an 
increase.   In April 2004, the Veteran reported that his back 
disability did not cause incapacitation but noted that the 
condition did result in 10 times lost from work in the past 
year.  In the January 2006 examination, the Veteran reported 
that he had incapacitating episodes one time per year that 
lasted for 70 days.  Over the past year, however, he had one 
incident of incapacitation for a total of 10 days.  The 
physician that recommended the bed rest was Dr. M.  He also 
reported that his condition has caused him to miss one day a 
month from work.  In the July 2008 examination, the examiner 
stated that his condition had not resulted in any 
incapacitation.  The Veteran provided a statement to the RO 
soon after the examination stating that this condition does 
indeed cause incapacitation and that he had expressed this to 
the examiner.  He explained that he does not have doctors 
notes for these occurrences because he could not go see a 
doctor every time he had to take off work.  The Veteran did 
submit a list of days he had to take off of work due to his 
condition.  In order for the Veteran to received a higher 
rating due to incapacitation, the Veteran would have to show 
that he had incapacitating episodes having a total duration 
of 4 weeks but less than 6 weeks during the past 12 months.  
Even if the Board considered the Veteran's report of doctor 
prescribed bed rest for 10 days, this evidence would not 
support a higher rating.  In the September 2008 statement, 
the Veteran showed that he is aware that the regulations 
require that bed rest be prescribed by a physician.  For 
these reasons, the Board does not find that a higher rating 
can be assigned due to incapacitating episodes.
There is also no evidence of ankylosis or spinal fracture and 
no indication of severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward flexion bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (deleted 
Diagnostic Code 5295).  Accordingly, the Board has considered 
the now-deleted provisions of Diagnostic Code 5293 and the 
current provisions of Diagnostic Code 5243, for 
intervertebral disc syndrome, bearing in mind that the latter 
provisions are applicable only for the period beginning on 
September 23, 2002. 

As to limitation of motion, the record is silent as to 
limitation of motion before the Veteran's surgery.  Following 
his surgery, the evidence showing the most limitation of 
motion was included in the April 2004 examination.  Forward 
flexion was to 40 degrees.  Forward flexion was to 75 degrees 
during the January 2006 examination and to 60 degrees during 
the July 2008 examination.  The evidence does show that range 
of motion of the spine was additionally limited by pain 
during the April 2004 examination.  The examiner noted that 
he had pain from 0 degrees.  The examiner did not state 
specifically how many degrees pain additionally limited the 
joint function.  The other two examinations show limitation 
of motion to 75 degree and 60 degrees.  During the January 
2006 examination, pain began at 75 degrees.  During the July 
2008 examination, pain additionally limited joint function by 
0 degrees.  Furthermore, all of the evidence shows that range 
of motion was not additionally limited by weakness, lack of 
endurance or incoordination. DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.   Overall, and 
particularly in light of the fact that the Veteran has not 
been shown to have less than 40 degrees of flexion, the Board 
is unable to find that limitation of motion of the spine is 
more than moderate in degree.  Accordingly, under both the 
deleted and current diagnostic criteria, there is no basis 
for an initial evaluation in excess of 20 percent on account 
of limitation of motion.

While there exists no basis for an initial evaluation in 
excess of 20 percent, the Board is mindful that, under 
Diagnostic Code 5243, separate evaluations may be assigned 
for associated objective neurological abnormalities.  Here, 
the evidence indicates significant objective findings 
concerning the left lower extremity.  The Veteran has a long 
history of neurological symptoms in his left lower extremity.  
In the April 2004 examination, the examiner noted negative 
straight leg raising on the right and left sides.  Despite 
this, the examiner diagnosed the Veteran with radiculopathy.  
He noted that subjective factors were low back pain radiating 
down left leg with numbness.  He further noted that objective 
factors were abnormal x-ray and tenderness of the paraspinal 
musculature with radiation of back pain down the leg during 
provocative maneuvers.  In January 2006, the examiner 
diagnosed the Veteran with intervertebral disc syndrome 
involving nerve root level L5/S1.  On examination, there was 
negative straight leg raising on the right and positive 
straight leg raising on the left.  The July 2008 examiner did 
not find that the Veteran had signs of intervertebral disc 
syndrome with chronic and permanent root involvement.  There 
was a negative straight leg raising test on the right and 
left.  Motor and sensory function of the right and left lower 
extremity were within normal limits.  

In determining whether separate compensable evaluations for 
radiculopathy are warranted in this case, the Board has 
considered 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve), as well as 38 C.F.R. § 4.3 
(indicating that reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant).  
Diagnostic Code 8520 allows for a minimum compensable 
evaluation of 10 percent for slight incomplete paralysis.  
Given that the Veteran had objective left lower extremity 
findings both prior to and after his March 2003 surgery, the 
Board has resolved all doubt in his favor and has determined 
that a separate 10 percent evaluation is warranted for left 
lower extremity radiculopathy beginning 
September 23, 2002.  In the absence any sustained findings or 
a diagnosis concerning the right lower extremity, however, 
the Board does not find that a separate compensable 
evaluation is warranted for that extremity.  

III.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under a 
diagnostic code that evaluates diseases and injuries of the 
spine and incomplete sciatic nerve paralysis.  These 
Diagnostic Codes essentially take into account the pain and 
limitation of function reported in the record.  As such, the 
schedule is adequate to evaluate the disability, and referral 
for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether an exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Despite this, the 
Board acknowledges that the Veteran may have been 
hospitalized for back surgery in March 2003.  The Board finds 
that the 100 percent rating assigned for this period fully 
contemplated this period of hospitalization and 
convalescence.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claims.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Overall, the Board finds that the criteria for an initial 
evaluation in excess of 20 percent for intervertebral disc 
syndrome with nerve root level L5-S1 have not been met, for 
the periods before and after the Veteran's surgery, and in 
that respect the claim is denied.  38 C.F.R. §§ 4.2, 4.7.

The Board does find that a separate 10 percent evaluation for 
left lower extremity radiculopathy is warranted as of 
September 23, 2002, the date of enactment of Diagnostic Code 
5243.  To that extent only, the claim is granted.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for intervertebral disc syndrome for the period from February 
27, 2002 to March 24, 2003, and for the period beginning on 
May 1, 2003, is denied.  

A separate 10 percent evaluation for left lower extremity 
radiculopathy is granted as of September 23, 2002, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


